Citation Nr: 0608218	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-36 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970, with service in the Republic of Vietnam from March 1969 
to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the RO.  



FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in December 1990.  The immediate cause of death was 
cardiopulmonary arrest, due to progressive colon carcinoma.  

2.  At the time of his death, the veteran was not service 
connected for any disability.  

3.  The veteran was diagnosed with colorectal carcinoma, 
which eventually metastasized to the lung that was first 
clinically demonstrated many years after service.  

4.  The fatal metastatic colorectal carcinoma is not shown to 
be due to any event or incident of the veteran's period of 
active service, including any Agent Orange exposure therein.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

6.  The veteran did not have a service-connected disability 
that was rated at 100 percent for 10 years prior to his 
death; he was not continuously rated as totally disabled for 
the five-year period after his discharge from service; nor 
was he a prisoner of war.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by metastatic 
colorectal carcinoma was not due to disease or injury that 
was incurred in or aggravated by military service; nor may it 
be presumed to have been incurred in service; nor may it be 
presumed to have been due to Agent Orange exposure that was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).  

3.  The criteria to for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in February 2002, the RO provided notice to 
the appellant of what evidence she was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the October 2003 Statement of the Case, the RO provided 
the regulations referable to the claim, and thereby informed 
the appellant of the evidence needed to substantiate the 
claim.  

As such, the Board finds that the appellant has been properly 
notified of the evidence needed to substantiate her claim, in 
addition to what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the appellant's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the appellant's claim on the 
merits.  


Factual Background

The veteran served from August 1967 to March 1970, with 
service in the Republic of Vietnam from March 1969 to March 
1970.  

The official death certificate shows that the veteran died in 
December 1990.  The immediate cause of death was 
cardiopulmonary arrest, due to progressive colon carcinoma.  
An autopsy was not performed.  

At the time of his death, the veteran was not service-
connected for any disability.  

The service medical records are negative for complaints or 
treatment for any cardiopulmonary condition or colon 
carcinoma.  

In a statement dated in February 2002, the veteran's private 
physician stated that the veteran died about ten years ago.  
The veteran had presented when he was in his 30's with a 
colorectal carcinoma, which eventually metastasized to the 
lung.  The physician stated that the veteran died from 
colorectal cancer.  The physician noted that apparently the 
veteran had significant exposure to Agent Orange while in 
Vietnam.  

In February 2002, the following private treatment records 
were submitted.  A September 1987 CT scan showed carcinoma of 
the rectum.  An October 1987 radiation oncology consultation 
report indicates that the veteran had adenocarcinoma of the 
rectum.  

A January 1988 physician's report indicates that a CAT scan 
appeared to demonstrate four nodules in the veteran's lungs, 
in both sides and in four different lobes.  

A June 1988 physician's report indicates that the veteran had 
colorectal carcinoma, metatastic to lung.  A September 1988 
physician's report indicates an assessment of adenocarcinoma 
of the colon, metastatic to lung.  A September 1990 
physician's report indicates an assessment of colon 
carcinoma, metastatic to the lung.  


Law and Regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be presumed for some disorders, 
including malignant tumors, if it is shown to a compensable 
degree within 1 year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2005).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2005).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  


Analysis

I.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that the veteran died as a result of 
carcinoma of the colon that was caused by his exposure to 
Agent Orange during his period of service in the Republic of 
Vietnam.  

The cause of the veteran's death, as shown on the death 
certificate, was cardiopulmonary arrest, due to progressive 
colon carcinoma.  

The Board notes that at the time of his death, the veteran 
was not service-connected for any disability.  

In this case, the evidence does not show the presence of a 
cardiopulmonary condition or a carcinoma during service or 
within one year following the veteran's separation from 
active duty.  The earliest evidence that the veteran had any 
form of cancer was in 1987, about 17 years after the 
veteran's separation from active duty.  

Therefore, service connection for the cause of the veteran's 
death, cardiopulmonary arrest, due to progressive colon 
carcinoma, is not warranted on a direct basis.  

The veteran served in the Republic of Vietnam.  Therefore, 
his death must also be considered under the Agent Orange 
provisions of the law.  

The Board notes that carcinoma of the colon is not a 
disability recognized by the Secretary as warranting a 
presumption of service connection based on exposure to 
herbicide agents.  38 C.F.R. § 3.309(e).  

Therefore, service connection for the cause of the veteran's 
death, progressive colon carcinoma, is not warranted under 
the regulations governing presumptive service connection 
based on exposure to Agent Orange.  

With regard to the metastatic cancer of the lung, VA's 
General Counsel has held that presumptive service connection 
may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure.  VAOPGCPREC 18-97, 62 
Fed. Reg. 37954 (1997).  

The veteran was diagnosed with colon carcinoma, which 
eventually metastasized to the lung.  As noted, carcinoma of 
the colon is not a disability recognized by the Secretary as 
warranting a presumption of service connection based on 
exposure to herbicide agents.  

Thus, the Board finds that the claim for service connection 
for the cause of the veteran's death, due to colon cancer, 
metatastic to the lung, as evaluated under the regulations 
governing presumptive service connection based on exposure to 
Agent Orange, must be denied.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Although the Board does not question the sincerity of the 
appellant's conviction that the veteran's death is related to 
or had its onset during service, the Board notes that, as a 
lay person, she is not competent to establish a medical 
diagnosis or show a medical etiology merely by her own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the appellant is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology as 
that is beyond the competence of a layperson, there is no 
basis upon which to grant the appellant's claim; therefore, 
the appeal must be denied.  No competent evidence has been 
submitted to support the appellant's assertions in this 
regard.  

In light of these circumstances, the Board must conclude that 
service connection for the cause of the veteran's death is 
not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


II.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2005).  

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  38 
C.F.R. § 3.22(b) (2005).  

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  

At the time of his death, the veteran was not service 
connected for any disability.  

Additionally, at the time of his death, the veteran was not 
in receipt of or was entitled to receive compensation for any 
service-connected disability that was continuously rated 
totally disabling by VA for a period of 10 or more years 
immediately preceding death.  

In addition, there is no evidence suggesting that the veteran 
was a prisoner of war at any time.  The appellant does not 
allege that there was CUE in any VA decision during the 
veteran's lifetime.  

Since the veteran did not have a total rating for the 10 
years prior to his death, was not continuously rated as 
totally disabled for five years after service, and was not a 
prisoner of war, the appellant's claim for DIC benefits must 
be denied.  38 U.S.C.A. § 1318.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


